Citation Nr: 1438337	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

2.  Entitlement to an initial compensable rating for deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that per the Veteran's request, he was scheduled for a video hearing at the RO before a Veterans Law Judge, to be held on November 15, 2013.    The claims file indicates that the Veteran failed to show for the hearing, did not show good cause beforehand as to why he could not attend it, and thereafter did not file a timely written motion for a new hearing date by the November 30, 2013 deadline.  His hearing request is accordingly considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to an initial compensable rating for deviated nasal septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic left knee disorder was not shown during active service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed left knee chondromalacia patella is etiologically related to his active service or his service-connected right-knee disability.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Left knee chondromalacia patella was not incurred in service and is not causally related to or aggravated by the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2009 and June 2010 of the criteria for service connection claims and secondary service connection claims, in addition to his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Although notice regarding secondary service connection was provided after the initial adjudication in December 2009, the claim was readjudicated in a subsequent rating decision after proper notice was provided, thereby curing any timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Veteran. App. 370, 376 (2006).  Nothing more was required.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  The Veteran also submitted statements and private treatment records in support of his claim.  No outstanding evidence has been identified.

The Veteran underwent VA examinations in August 2010 and May 2014 with an addendum opinion provided in June 2014 regarding his left knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any deficiency of the August 2010 and May 2014 examinations and opinions has been supplemented by the adequacy of the June 2014 opinion.  The June 2014 opinion is more than adequate, as it is predicated on a full understanding of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed and pertinent medical literature.

Finally, it is noted that this appeal was remanded by the Board in February 2014 for further development.  The Board instructed the RO to obtain an addendum opinion or schedule the Veteran for an examination regarding his left knee disability.  The Board is satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was afforded a VA orthopedic examination in May 2014, as noted above, and the examination report is associated with the claims file.  An addendum opinion was also provided in June 2014, also noted above. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.
Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability

The Veteran contends that his left knee disability is secondary to his service-connected right knee disability.   The Veteran is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran has a current diagnosis of chondromalacia patella in the left knee.  (See June 2014 VA Opinion).  Thus, Wallin/Shedden element number one (1), evidence of a current disability, has been met.

The Veteran is currently service connected for chondromalacia right knee and retropatella pain syndrome, effective August 1998.  Further, while the service treatment records do not show complaints, treatment, or a diagnosis for a left knee condition, he is deemed competent to report having knee pain in service.  Accordingly, Wallin/Shedden element (2) has not been satisfied.  

Turning to the remaining element (3) of both Wallin and Shedden, there are medical opinions that favors the Veteran's appeal and evidence against.  The evidence favoring the claim consists of private treatment records dated in April 2010 stating "pain noted at the medial and lateral joint line and over the central patella; crepitus palpated over the central patella" regarding the left knee.  J.M., D.O., noted that the Veteran's "pain is so severe that he has begun to favor the left knee and as a consequence he places more weight on the left knee and has therefore caused severe degenerative joint disease of the left knee."  He opined that it is "as likely as not that the current left knee condition is directly related to the right knee injury he sustained while serving his country in the U.S. Army."  

The negative medical evidence includes the reports of examinations conducted in August 2010 and May 2014, which included a June 2014 addendum.  During a VA examination in August 2010, the Veteran indicated that his left knee "gives way" about twice a month and will cause him to fall up to once a month.  The examiner noted that the left knee appeared normal and that the findings were the same for both knees.  Based on imaging from 2009, the examiner indicated "no degenerative changes seen about the knee.  The Veteran was diagnosed with chondromalacia patella left knee.  The examiner opined that the Veteran's left knee condition was "not caused by or a result of the service-connected chondromalacia right knee and retropatellar pain syndrome."  The rationale was that "there is nothing in the orthopedic literature to support the assertion of chondromalacia in one knee causing any problem with the other knee."  

The Veteran also underwent a VA examination in May 2014.  The examiner indicated that she reviewed the claims file, including the Veteran's medical records.  Upon physical examination, the "left knee exam [was] unremarkable."  Imaging from April 2013 showed no degenerative change, joint effusion, or joint space narrowing.  The examiner opined that the Veteran's "left knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected current right knee disability."  She also opined that the Veteran's left knee condition was not aggravated by his service connected right knee disability.  The rationale was that there are no credible, peer reviewed studies to support the contention that post-traumatic degenerative changes of a lower extremity joint may induce degenerative changes of another ipsilateral or contralateral extremity joint.
  
An addendum opinion was provided by a VA physician in June 2014 who reviewed the claims file and conflicting medical evidence.  The physician opined that the Veteran's left knee condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  While a right knee condition is "well documented" in the service treatment records, the examiner observed that there was nothing in them regarding a left knee injury.  Rather, the first evidence of a claimed left knee condition was the private treatment records from April 2010 and the VA examination in August 2010.  The VA physician also opined that the left knee condition is less likely than not "proximately due to or the result of the Veteran's service connected condition of chondromalacia right knee and retropatellar pain syndrome."  The rationale was that based on the previous examination reports and opinions and relevant medical literature, there is no evidence that a disability in one knee would cause a disability in the other.  He noted that a PubMed search for "antalgic gait resulting in DJD of the favored knee results in 'No items found'."  Additionally, he indicated that the private examiner's diagnosis of severe DJD of the Veteran's left knee was not supported by the imaging and the opinion that favoring the left knee would cause the left knee to develop DJD is not supported by the medical literature.  The physician also stated that "chondromalacia of the patella should describe a pathological condition of the cartilage and not a clinical syndrome" according to medical literature.  He went on to note that chondromalacia of the patella is most likely "a consequence of aging and wear and tear."  The physician finally opined that the Veteran's currently diagnosed chondromalacia patella of the left knee has "NOT permanently worsened, beyond normal progression, based upon the Veteran's symptoms, physical exam findings and imaging studies."       

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the combined VA opinions to be particularly probative evidence against a nexus, as the opinions were based on a review of the evidence in the claims folder, a history provided by the Veteran, and/or a personal examination.  None of the VA physicians found a connection between the Veteran's current left knee disability and his service-connected right knee disability or service.  Additionally, the May and June 2014 VA examiners found that the Veteran's left knee disability was not aggravated by his current service-connected right knee disability.  The opinions are supported by sound and clear rationales.

Although the April 2010 letter from Dr. J.M. provides a positive nexus between the Veteran's left knee disability and his right knee disability, his statement was based off of a history provided by the Veteran and a physical examination.  It was made without the benefit of a review of the claims file and the Veteran's service treatment records.  While not in and of itself fatal to the medical opinions, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  A full review of the clinical history would have disclosed that the initial onset of the left knee disorder was not documented/shown until 2010.  J.M. also failed to provide a rationale for his opinion or address any medical literature in support of his opinion.  Whereas the VA examiner referenced and discussed studies that supported her findings.  Finally, as noted by the June 2014 VA examiner, J.M.'s diagnosis of degenerative joint disease in the left knee is not supported by current imaging.  The Board affords more weight to the reports of the VA examiners.

The only other evidence of a nexus between the current left knee disability and his service-connected right knee disability submitted by the Veteran is his own lay contentions.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a musculoskeletal disorder, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chondromalacia patella is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of left knee pain, there is no indication that the Veteran is competent to etiologically link these reported symptoms to his service-connected right knee disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His contentions are also outweighed by the VA examiners' opinions.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Wallin and Shedden element (3) medical nexus are not met as to the Veteran's claim of entitlement to service connection for a left knee disability and the Veteran's claim fails on that basis.

In light of the above, the Board finds that the claim of entitlement to service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.


REMAND

A March 2014 rating decision that effectuated the Board's February 2014 decision granted the Veteran's claim for service connection for a deviated nasal septum and assigned a noncompensable rating.  In April 2014, the Veteran submitted a statement that he disagreed with how his nasal disability was evaluated.  The Veteran clearly expressed his disagreement with the March 2014 decision and sought appellate review.  The Board finds the NOD was adequate.  38 C.F.R. § 20.201.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable rating for the Veteran's service-connected deviated nasal septum.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


